 



Exhibit 10.52
SECOND AMENDMENT TO
MASTEC, INC. DEFERRED BONUS AGREEMENT FOR AUSTIN SHANFELTER
DATED NOVEMBER 1, 2002
     This Amendment made and entered into this 22nd day of June, 2007, effective
as of such date, by and between MasTec, Inc., a Florida corporation, with
principal offices and place of business in the State of Florida (the
“Corporation”) and Austin Shanfelter, an individual residing in the State of
Florida (the “Employee”).
     WHEREAS, the Corporation and Employee entered into a Deferred Bonus
Agreement on November 1, 2002 (the “Agreement”) to provide the terms and
conditions upon which the Corporation shall pay a certain deferred bonus to the
Employee; and
     WHEREAS, in accordance with paragraph 3b of the Agreement, the parties
desire to amend the Agreement to modify certain provisions thereof in accordance
with the transition relief under Section 409A of the Internal Revenue Code of
1986, as amended;
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto hereby amend the Agreement, as follows,
effective as of the date first above written.
     1. Paragraph 1a is amended by deleting the paragraph in its entirety, and
substituting the following in lieu thereof:
     a. Eligibility for Benefit. As of November 1, 2002, the Corporation and the
Employee entered into a Split-Dollar Agreement (the “Split Dollar Agreement”).
The Employee shall be entitled to receive the Deferred Bonus provided hereunder
from the Corporation in the event that the Split-Dollar Agreement is terminated
as a result of a Change of Control in the Corporation. For purposes hereof, a
Change in Control shall occur on the date of a change in control, within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, due to
(i) one person or more than one person acting as a group, acquiring ownership of
stock of the Corporation constituting more than 50% of the total fair market
value or total voting power of such stock, or (ii) a majority of the
Corporation’s board of directors being replaced by a majority of the
Corporation’s board of directors prior to the date of such appointment or
election.
     2. Paragraph 1c is amended by deleting the paragraph in its entirety, and
substituting the following in lieu thereof:
     c. Payment of Deferred Bonus. On or as soon as administratively practicable
after the date upon which the Employee becomes entitled to the Deferred Bonus as
provided above, but in no event later than 60 days after such date (except as
otherwise provided below), the Corporation shall pay to the Employee an amount
equal to the Deferred Bonus, subject to usual withholding taxes. Notwithstanding
the foregoing, the Deferred Bonus shall not be paid prior to January 1, 2008.
     3. Except as herein amended, the parties hereby ratify and confirm the
Agreement in all respects, effective as of the date first above written.

            MASTEC, INC.
      By:   /s/ Jose Mas         Jose Mas, President & CEO             

                  /s/ Austin Shanfelter       Austin Shanfelter      “Employee” 
 

 